                                         Case 4:17-cv-00554-YGR Document 137 Filed 06/12/19 Page 1 of 1




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IN RE RH, INC. SECURITIES LITIGATION,              CASE NO. 17-cv-00554-YGR
                                   6
                                                                                            ORDER DIRECTING ADDITIONAL
                                   7                                                        SUBMISSION
                                   8                                                        Re: Dkt. No. 135
                                   9

                                  10          The Court has received and reviewed plaintiff’s unopposed motion for preliminary

                                  11   approval of class settlement and the reply filed in support thereof. (Dkt. Nos. 135, 136.) Attached

                                  12   to the motion, plaintiffs submit the Stipulation and Agreement of Settlement. (See Dkt. No. 135-1
Northern District of California
 United States District Court




                                  13   at ECF 2-41 (“Settlement Agreement”).) Therein, the parties represent that there exists a
                                       “confidential supplemental agreement [between RH and] Lead Plaintiffs (the “Supplemental
                                  14
                                       Agreement”) . . . which is being executed concurrently [with the Settlement Agreement], shall not
                                  15
                                       be filed with the Court[.]” (Id. ¶ 41.)
                                  16
                                              Parties further stipulate that the Supplemental Agreement’s “terms shall not be disclosed in
                                  17
                                       any other matter (other than the statements [within the Settlement Agreement] and in the Notice,
                                  18
                                       to the extent necessary in order for Defendants to comply with the provisions of CAFA or as
                                  19
                                       otherwise provided in the Supplemental Agreement) unless the Court otherwise directs or a
                                  20
                                       dispute arises between Lead Plaintiffs and RH concerning the Supplemental Agreement’s
                                  21
                                       interpretation or application in which event the Parties shall submit the Supplemental Agreement
                                  22   to the Court in camera and request that the Court afford it confidential treatment.” (Id.)
                                  23          By no later than 5 p.m. tomorrow, June 13, 2019, the parties SHALL submit the
                                  24   Supplemental Agreement, in full, to the Court. Parties may submit the document in camera.
                                  25   Failure to submit as directed may result in denial of the pending motion for preliminary approval.
                                  26          IT IS SO ORDERED.
                                  27   Dated: June 12, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
